

EXHIBIT 10.1




















STOCK PURCHASE AGREEMENT


By and Between


MILLENNIUM CELL INC.


and


THE DOW CHEMICAL COMPANY


Dated February 27, 2005










 


 




 


--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
1.
Transactions and Closings.
1

 
1.1.
First Closing.
1
1.2.
Second Closing.
3
1.3.
Third Closing.
4
1.4.
Fourth Closing.
5
1.5.
Fifth Closing.
7
1.6.
Closing.
8
1.7.
Carry Forward of Series B Investments.
8
1.8.
Deferred Shares.
8
1.9.
Excess Shares.
9
1.10.
Defined Terms Used in this Agreement.
9

 
2.
Representations and Warranties of the Company.
12

 
2.1.
Organization, Good Standing, Corporate Power and Qualification.
12
2.2.
Corporate Power and Authorization.
12
2.3.
Capitalization.
12
2.4.
Subsidiaries.
12
2.5.
Valid Issuance of Shares.
13
2.6.
Filings, Consents and Approvals; Non-Contravention.
13
2.7.
Litigation.
13
2.8.
Patents and Trademarks.
13
2.9.
Compliance.
14
2.10.
Conflicts of Interest.
14
2.11.
Registration and Voting Rights.
14
2.12.
SEC Reports; Financial Statements.
14
2.13.
Material Changes.
15
2.14.
Tax Returns and Payments.
15
2.15.
Insurance.
15
2.16.
Listing and Maintenance Requirements.
15
2.17.
Internal Accounting Controls.
16
2.18.
Private Placement.
16
2.19.
Investment Company.
16
2.20.
Application of Takeover Protections.
16
2.21.
Disclosure.
16

 
3.
Representations and Warranties of the Purchaser.
16

 
3.1.
Organization; Good Standing.
16
3.2.
Corporate Power and Authorization.
16
3.3.
Purchase Entirely for Own Account.
17
3.4.
Restricted Securities.
17
3.5.
No Public Market.
17
3.6.
Legends.
17
3.7.
Accredited Investor.
17
3.8.
Access to Information.
18

 
 
i

--------------------------------------------------------------------------------



 
4.
Certain Covenants and Agreements.
18

 
4.1.
Reservation of Shares.
18
4.2.
Continued Access to Information.
18
4.3.
Meeting of Company Stockholders.
18
4.4.
Proxy Statement.
18
4.5.
Further Assurances.
19
4.6.
Use of the Purchaser s Name.
19
4.7.
Use of Intellectual Property.
19
4.8.
Listing of Stock.
20
4.9.
Securities Law Disclosure; Publicity.
20
4.10.
Satisfaction of Conditions to the Purchaser s Right to Purchase Series B
Preferred.
20

 
5.
Conditions to the Purchaser s Rights at Closing.
20

 
5.1.
First Closing.
20
5.2.
Subsequent Closings.
22

 
6.
Conditions of the Company s Obligations at Closing.
23

 
6.1.
First Closing.
23
6.2.
Subsequent Closings.
24

 
7.
Term and Termination.
24

 
7.1.
Term.
24
7.2.
Termination.
24
7.3.
Effect of Termination.
25

 
8.
Indemnification.
26

 
8.1.
Indemnification of the Purchaser.
26
8.2.
Indemnification of the Company.
26
8.3.
Limitations.
26
8.4.
Procedures.
27

 
9.
Miscellaneous.
28

 
9.1.
Survival.
28
9.2.
Transfer; Successors and Assigns.
28
9.3.
Governing Law.
28
9.4.
Counterparts.
28
9.5.
Construction of Certain Terms.
28
9.6.
Notices.
28
9.7.
No Finder s Fees.
29
9.8.
Fees and Expenses.
29
9.9.
Amendments and Waivers.
29
9.10.
Severability.
29
9.11.
Delays or Omissions.
29
9.12.
Entire Agreement.
30
9.13.
Dispute Resolution.
30



ii

--------------------------------------------------------------------------------


 
Attachment I Series A Certificate of Designation
Attachment II Series B Certificate of Designation


Exhibit A Form of Joint Development Agreement
Exhibit B Form of Cross Licensing and Intellectual Property Agreement
Exhibit C Form of Investor Rights Agreement
Exhibit D Form of Registration Rights Agreement
Exhibit E Form of Standstill Agreement
Exhibit F Form of Opinion of Counsel
Exhibit G Form of Warrant
Exhibit H Form of Patent Assignment Agreement
Exhibit I Communications Plan



 
iii


--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this Agreement ) is made as of the 27th day of
February, 2005 by and among Millennium Cell Inc., a Delaware corporation (the
Company ), and The Dow Chemical Company, a Delaware corporation (the Purchaser
). The Company and the Purchaser also may be referred to herein individually as
a Party or collectively as the Parties.
 
Recitals
 
WHEREAS, the Company is engaged in the business of developing fuel systems for
the safe storage, transportation and generation of hydrogen for use as an energy
source and, in connection therewith, has developed and patented the propriety
system called Hydrogen on Demand, whereby the energy potential of hydrogen is
carried in the chemical bonds of sodium borohydride, which in the presence of a
catalyst, releases hydrogen;
 
WHEREAS, among other things, the Purchaser is engaged directly and indirectly in
developing technologies addressing the increasing need for energy for portable
electronics devices;
 
WHEREAS, the Parties wish to jointly develop portable energy solutions through
the production of hydrogen gas for use by fuel cells in the Field of Use (as
defined in the Joint Development Agreement) and the Application (as defined in
the Joint Development Agreement), using certain processes currently being
developed by the Company; and
 
WHEREAS, in connection with the joint development arrangement described above,
and subject to the terms and conditions of this Agreement, the Company and the
Purchaser have agreed that (i) at the First Closing, the Company will issue
certain shares of Series A Preferred to the Purchaser in consideration for the
Purchaser entering the Joint Development Agreement, (ii) upon the achievement of
Milestones 1, 2, 3 and 4 (each as defined in the Joint Development Agreement),
(a) the Company will issue certain shares of Series A Preferred in consideration
for the Purchaser providing its commercial and technical services pursuant to
the Joint Development Agreement and (b) the Purchaser will have the right to
purchase certain shares of Series B Preferred Stock and receive certain
Warrants, all as further described in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the Parties agree as follows:
 
1.    Transactions and Closings.
 
1.1.  First Closing. Upon the terms and subject to the conditions set forth in
this Agreement, the initial closing (the First Closing ) shall take place as
soon as practicable, but in no event later than ten (10) Business Days after the
satisfaction of the conditions set forth in Section 5.1 and Section 6.1 (or such
other time as the Parties may agree) (the First Closing Date ). At the First
Closing, the following shall occur:
 
(a)  the Company shall file a Certificate of Designation with the Secretary of
State for the State of Delaware substantially in the form of Attachment I hereto
that establishes the powers, preferences and special rights of the Series A
Convertible Preferred Stock (the Series A Certificate of Designation );
 

--------------------------------------------------------------------------------


 
(b)  the Company shall file a Certificate of Designation with the Secretary of
State for the State of Delaware in the form of Attachment II hereto that
establishes the powers, preferences and special rights of the Series B
Convertible Preferred Stock (the Series B Certificate of Designation , and
together with the Series A Certificate of Designation, the Certificates of
Designation );
 
(c)  the Company and the Purchaser shall enter into a Joint Development
Agreement, in the form attached hereto as Exhibit A (the Joint Development
Agreement );
 
(d)  in exchange for entering into the Joint Development Agreement, the Company
shall issue to the Purchaser, and the Purchaser shall accept, such number of
shares of Series A-0 Preferred equal to a 3% Ownership Interest;
 
(e)  the Company and the Purchaser shall execute and deliver the Cross Licensing
and Intellectual Property Agreement, in the form attached hereto as Exhibit B
(the Cross Licensing Agreement );
 
(f)  the Company and the Purchaser shall execute and deliver the Investor Rights
Agreement, in the form attached hereto as Exhibit C (the Investor Rights
Agreement );
 
(g)  the Company and the Purchaser shall execute and deliver the Registration
Rights Agreement, in the form attached hereto as Exhibit D (the Registration
Rights Agreement );
 
(h)  the Company and the Purchaser shall execute and deliver the Standstill
Agreement, in the form attached hereto as Exhibit E (the Standstill Agreement );
 
(i)  the Company shall deliver an opinion of counsel to the Company
substantially in the form of Exhibit F hereto (the Opinion of Counsel )
applicable to the First Closing;
 
(j)  the Company and the Purchaser shall execute and deliver the Patent
Assignment Agreement, in the form attached hereto as Exhibit H ( Patent
Assignment Agreement );
 
(k)  the President of the Company shall deliver to the Purchaser at the First
Closing a certificate certifying that the conditions specified in Section 5.1(a)
and Section 5.1(b) have been fulfilled;
 
(l)  the Company shall reserve a sufficient number of shares of Common Stock to
account for the conversion of all of the outstanding Series A Preferred (taking
into account the First Closing); and
 
(m)  the Company and the Purchaser shall execute and deliver any other
documents, certificates and agreements necessary or desirable to accomplish the
foregoing.
 
 
2

--------------------------------------------------------------------------------


 
1.2.  Second Closing. Upon the terms and subject to the conditions set forth in
this Agreement, the second closing (the Second Closing ) shall take place within
five (5) days following the Milestone Target Payment Date applicable to
Milestone 1 (as defined in the Joint Development Agreement) upon the
satisfaction of the conditions set forth in Section 5.2 and Section 6.2
applicable to the Second Closing (or such other time and place as the Parties
may agree) (the Second Closing Date ). At the Second Closing, the following
shall occur:
 
(a)  in the event the Purchaser elects to purchase Series B Preferred at the
Second Closing, the Purchaser shall deliver to the Company an amount in United
States dollars ( U.S. Dollars ) in immediately available funds that is not
greater than the Maximum Total Series B Investment (such actual amount being the
Second Closing Payment ), and, in exchange therefor, the Company shall issue and
sell to the Purchaser, and the Purchaser shall accept (subject to Section 1.9),
a number of shares of Series B-1 Preferred equal to (x) the Second Closing
Payment divided by (y) the Series B-1 Purchase Price (as defined in the Series B
Certificate of Designations);
 
(b)  in the event the Purchaser elects to pay to the Company the Second Closing
Payment specified above, the Company shall execute and deliver a warrant
substantially in the form of Exhibit G hereto (the Warrant ) in favor of the
Purchaser, convertible into such number of shares of Common Stock equal to 25%
of the number of shares of Common Stock into which the Series B-1 Preferred
purchased pursuant to Section 1.2(a) above are convertible on the date of
issuance of the Series B-1 Preferred;
 
(c)  provided that the Purchaser makes the Minimum Series B Investment at the
Second Closing, the Company shall issue to the Purchaser, and the Purchaser may
choose to accept (at its sole discretion, subject to Section 1.8 and Section
1.9), such number of shares of Series A-1 Preferred that equal, when combined
with such number of the Series B-1 Preferred and Warrants, if any, purchased by
the Purchaser at the Second Closing up to the Minimum Series B Investment, a 4%
Ownership Interest. For purposes of clarity, in the event that the Purchaser
elects to invest more than the Minimum Series B Investment at the Second
Closing, only such number of Series B-1 Preferred and Warrants as would have
been purchased with the Minimum Series B Investment shall be counted in
determining the 4% Ownership Interest. Notwithstanding the foregoing, the
Company shall issue to the Purchaser a number of shares of Series A-1 Preferred
with a Series A Liquidation Value equal to at least $1,250,000, regardless of
whether such number of shares results in the Purchaser acquiring greater than a
4% Ownership Interest at the Second Closing (but in no event shall Purchaser
acquire greater than a 10% Ownership Interest at the Second Closing, without
regard to the Ownership Interest acquired by Purchaser at any prior Closing),
provided, however, that, in the event the Purchaser does not elect to pay the
Company at least the Minimum Series B Investment at the Second Closing, the
Company shall issue to the Purchaser, and the Purchaser shall be entitled to
receive, only the greater of (i) a number of shares of Series A-1 Preferred
equal to a 2% Ownership Interest, and (ii) a number of shares of Series A-1
Preferred with a Series A Liquidation Value equal to $625,000, but not in any
event to exceed a maximum 2% Ownership Interest;
 
(d)  the Company shall deliver an Opinion of Counsel applicable to the Second
Closing;
 
3

--------------------------------------------------------------------------------


 
(e)  updated Schedules to this Agreement (which update of the representations
and warranties shall reflect that a Material Adverse Effect has not occurred
since the prior Closing);
 
(f)  the President of the Company shall deliver to the Purchaser a certificate
certifying that the conditions specified in Section 5.2(a) and Section 5.2(b)
applicable to the Second Closing have been fulfilled;
 
(g)  the Company shall reserve a sufficient number of shares of Common Stock to
account for the conversion of all of the outstanding Preferred Shares plus the
exercise of all of the outstanding Warrants (taking into account the Second
Closing and including any Deferred Securities under Section 1.8 and Excess
Shares under Section 1.9); and
 
(h)  the Company and the Purchaser shall execute and deliver any other documents
and agreements necessary or desirable to accomplish the foregoing.
 
1.3.  Third Closing. Upon the terms and subject to the conditions set forth in
this Agreement, the third closing (the Third Closing ) shall take place within
five (5) days following the Milestone Target Payment Date applicable to
Milestone 2 upon the satisfaction of the conditions set forth in Section 5.2 and
Section 6.2 applicable to the Third Closing (or such other time and place as the
Parties may agree) (the Third Closing Date ). At the Third Closing, the
following shall occur:
 
(a)  in the event the Purchaser elects to purchase Series B Preferred at the
Third Closing, the Purchaser shall deliver to the Company an amount in U.S.
Dollars in immediately available funds that is not greater than the Maximum
Total Series B Investment (such actual amount being the Third Closing Payment ),
and, in exchange therefor, the Company shall issue and sell to the Purchaser,
and the Purchaser shall accept (subject to Section 1.9), a number of shares of
Series B-2 Preferred equal to (x) the Third Closing Payment divided by (y) the
Series B-2 Purchase Price (as defined in the Series B Certificate of
Designations);
 
(b)  in the event the Purchaser elects to pay to the Company the Third Closing
Payment specified above, the Company shall execute and deliver a Warrant in
favor of the Purchaser, convertible into such number of shares of Common Stock
equal to 25% of the number of shares of Common Stock into which the Series B-2
Preferred purchased pursuant to Section 1.3(a) above are convertible on the date
of issuance of the Series B-2 Preferred;
 
(c)  provided that the Purchaser makes the Minimum Series B Investment (as
determined after crediting the Purchaser, in accordance with Section 1.7 below,
for any Excess Series B Investment (as defined below) paid by the Purchaser at
the prior Closings) at the Third Closing, the Company shall issue to the
Purchaser, and the Purchaser may choose to accept (at its sole discretion,
subject to Section 1.8 and Section 1.9), such number of shares of Series A-2
Preferred that equal, when combined with such number of the Series B-2 Preferred
and Warrants, if any, purchased by the Purchaser at the Third Closing with the
Minimum Series B Investment, a 3% Ownership Interest. For purposes of clarity,
in the event that the Purchaser elects to invest more than the Minimum Series B
Investment at the Third Closing, only such number of Series B-2 Preferred and
Warrants as would have been purchased with the Minimum Series B Investment shall
be counted in determining the 3% Ownership Interest. Notwithstanding the
foregoing, the Company shall issue to the Purchaser a number of shares of Series
A-2 Preferred with a Series A Liquidation Value equal to at least $1,250,000,
regardless of whether such number of shares results in the Purchaser acquiring
greater than a 3% Ownership Interest at the Third Closing (but in no event shall
Purchaser acquire greater than a 10% Ownership Interest at the Third Closing,
without regard to the Ownership Interest acquired by Purchaser at any prior
Closing), provided, however, that, in the event the Purchaser does not elect to
pay the Company at least the Minimum Series B Investment (as determined after
crediting the Purchaser, in accordance with Section 1.7 below, for any Excess
Series B Investment paid by the Purchaser at the prior Closings) at the Third
Closing, the Company shall issue to the Purchaser, and the Purchaser shall be
entitled to receive, only the greater of (i) a number of shares of Series A-2
Preferred equal to a 1.5% Ownership Interest, and (ii) a number of shares of
Series A-2 Preferred with a Series A Liquidation Value equal to $625,000, but in
no event to exceed a maximum 2% Ownership Interest;
 
4

--------------------------------------------------------------------------------


 
(d)  the Company shall deliver an Opinion of Counsel applicable to the Third
Closing;
 
(e)  updated Schedules to this Agreement (which update of the representations
and warranties shall reflect that a Material Adverse Effect has not occurred
since the prior Closing;
 
(f)  the President of the Company shall deliver to the Purchaser a certificate
certifying that the conditions specified in Section 5.2(a) and Section 5.2(b)
applicable to the Third Closing have been fulfilled;
 
(g)  the Company shall reserve a sufficient number of shares of Common Stock to
account for the conversion of all of the outstanding Preferred Shares plus the
exercise of all of the outstanding Warrants (taking into account the Third
Closing and including any Deferred Securities under Section 1.8 and Excess
Shares under Section 1.9); and
 
(h)  the Company and the Purchaser shall execute and deliver any other documents
and agreements necessary or desirable to accomplish the foregoing.
 
1.4.  Fourth Closing. Upon the terms and subject to the conditions set forth in
this Agreement, the fourth closing (the Fourth Closing ) shall take place within
five (5) days following the Milestone Target Payment Date applicable to
Milestone 3 upon the satisfaction of the conditions set forth in Section 5.2 and
Section 6.2 applicable to the Fourth Closing (or such other time and place as
the Parties may agree) (the Fourth Closing Date ). At the Fourth Closing, the
following shall occur:
 
(a)  in the event the Purchaser elects to purchase Series B Preferred at the
Fourth Closing, the Purchaser shall deliver to the Company an amount in U.S.
Dollars in immediately available funds that is not greater than the Maximum
Total Series B Investment (such actual amount being the Fourth Closing Payment
), and, in exchange therefor, the Company shall issue and sell to the Purchaser,
and the Purchaser shall accept (subject to Section 1.9), a number of shares of
Series B-3 Preferred equal to (x) the Fourth Closing Payment divided by (y) the
Series B-3 Purchase Price (as defined in the Series B Certificate of
Designations);
 
5

--------------------------------------------------------------------------------


 
(b)  in the event the Purchaser elects to pay to the Company the Fourth Closing
Payment specified above, the Company shall execute and deliver a Warrant in
favor of the Purchaser, convertible into such number of shares of Common Stock
equal to 25% of the number of shares of Common Stock into which the Series B-3
Preferred purchased pursuant to Section 1.4(a) above are convertible on the date
of issuance of the Series B-3 Preferred;
 
(c)  provided that the Purchaser makes the Minimum Series B Investment (as
determined after crediting the Purchaser, in accordance with Section 1.7 below,
for any Excess Series B Investment (as defined below) paid by the Purchaser at
the prior Closings) at the Fourth Closing, the Company shall issue to the
Purchaser, and the Purchaser may choose to accept (at its sole discretion,
subject to Section 1.8 and Section 1.9), such number of shares of Series A-3
Preferred that equal, when combined with such number of the Series B-3 Preferred
and Warrants, if any, purchased by the Purchaser at the Fourth Closing with the
Minimum Series B Investment, a 5% Ownership Interest. For purposes of clarity,
in the event that the Purchaser elects to invest more than the Minimum Series B
Investment at the Fourth Closing, only such number of Series B-3 Preferred and
Warrants as would have been purchased with the Minimum Series B Investment shall
be counted in determining the 5% Ownership Interest. Notwithstanding the
foregoing, the Company shall issue to the Purchaser a number of shares of Series
A-3 Preferred with a Series A Liquidation Value equal to at least $1,250,000,
regardless of whether such number of shares results in the Purchaser acquiring
greater than a 5% Ownership Interest at the Fourth Closing (but in no event
shall Purchaser acquire greater than a 10% Ownership Interest at the Fourth
Closing, without regard to the Ownership Interest acquired by Purchaser at any
prior Closing), provided, however, that, in the event the Purchaser does not
elect to pay the Company at least the Minimum Series B Investment (as determined
after crediting the Purchaser, in accordance with Section 1.7 below, for any
previously unapplied Excess Series B Investment (as defined below) paid by the
Purchaser at the prior Closings) at the Fourth Closing, the Company shall issue
to the Purchaser, and the Purchaser shall be entitled to receive, only the
greater of (i) a number of shares of Series A-3 Preferred equal to a 2.5%
Ownership Interest, and (ii) a number of shares of Series A-3 Preferred with a
Series A Liquidation Value equal to $625,000, but not in any event to exceed a
maximum 2% Ownership Interest;
 
(d)  the Company shall deliver an Opinion of Counsel applicable to the Fourth
Closing;
 
(e)  updated Schedules to this Agreement (which update of the representations
and warranties shall reflect that a Material Adverse Effect has not occurred
since the prior Closing);
 
(f)  the President of the Company shall deliver to the Purchaser a certificate
certifying that the conditions specified in Section 5.2(a) and Section 5.2(b)
applicable to the Fourth Closing have been fulfilled;
 
(g)  the Company shall reserve a sufficient number of shares of Common Stock to
account for the conversion of all of the outstanding Preferred Shares plus the
exercise of all of the outstanding Warrants (taking into account the Fourth
Closing and including any Deferred Securities under Section 1.8 and Excess
Shares under Section 1.9); and
 
(h)  the Company and the Purchaser shall execute and deliver any other documents
and agreements necessary to accomplish the foregoing.
 
6

--------------------------------------------------------------------------------


 
1.5.  Fifth Closing. 
 
Upon the terms and subject to the conditions set forth in this Agreement, the
fifth closing (the Fifth Closing ) shall take place within five (5) days
following the Milestone Target Payment Date applicable to Milestone 4 upon the
satisfaction of the conditions set forth in Section 5.2 and Section 6.2
applicable to the Fifth Closing (or such other time and place as the Parties may
agree) (the Fifth Closing Date ). At the Fifth Closing, the following shall
occur:
 
(a)  in the event the Purchaser elects to purchase Series B Preferred at the
Fifth Closing, the Purchaser shall deliver to the Company an amount in U.S.
Dollars in immediately available funds that is not greater than the Maximum
Total Series B Investment (such actual amount being the Fifth Closing Payment ),
and, in exchange therefor, the Company shall issue and sell to the Purchaser,
and the Purchaser shall accept (subject to Section 1.9), a number of shares of
Series B-4 Preferred equal to (x) the Fifth Closing Payment divided by (y) the
Series B-4 Purchase Price (as defined in the Series B Certificate of
Designations);
 
(b)  in the event the Purchaser elects to pay to the Company the Fifth Closing
Payment specified above, the Company shall execute and deliver a Warrant in
favor of the Purchaser, convertible into such number of shares of Common Stock
equal to 25% of the number of shares of Common Stock into which the Series B-4
Preferred purchased pursuant to Section 1.5(a) above are convertible on the date
of issuance of the Series B-4 Preferred;
 
(c)  provided that the Purchaser makes the Minimum Series B Investment (as
determined after crediting the Purchaser, in accordance with Section 1.7 below,
for any Excess Series B Investment (as defined below) paid by the Purchaser at
the prior Closings) at the Fifth Closing, the Company shall issue to the
Purchaser, and the Purchaser may choose to accept (at its sole discretion, but
subject to Section 1.8 and Section 1.9), such number of shares of Series A-4
Preferred that equal, when combined with such number of the Series B-4 Preferred
and Warrants, if any, purchased by the Purchaser at the Fifth Closing with the
Minimum Series B Investment, a 4.9% Ownership Interest. For purposes of clarity,
in the event that the Purchaser elects to invest more than the Minimum Series B
Investment at the Fifth Closing, only such number of Series B-4 Preferred and
Warrants as would have been purchased with the Minimum Series B Investment shall
be counted in determining the 4.9% Ownership Interest. Notwithstanding the
foregoing, the Company shall issue to the Purchaser a number of shares of Series
A-4 Preferred with a Series A Liquidation Value equal to at least $1,250,000,
regardless of whether such number of shares results in the Purchaser acquiring
greater than a 4.9% Ownership Interest at the Fifth Closing (but in no event
shall Purchaser acquire greater than a 10% Ownership Interest at the Fifth
Closing, without regard to the Ownership Interest acquired by Purchaser at any
prior Closing), provided, however, that, in the event the Purchaser does not
elect to pay the Company at least the Minimum Series B Investment (as determined
after crediting the Purchaser, in accordance with Section 1.7 below, for any
previously unapplied Excess Series B Investment (as defined below) paid by the
Purchaser at the prior Closings) at the Fifth Closing, the Company shall issue
to the Purchaser, and the Purchaser shall be entitled to receive, only the
greater of (i) a number of shares of Series A-4 Preferred equal to a 2.45%
Ownership Interest, and (ii) a number of shares of Series A-4 Preferred with a
Series A Liquidation Value equal to $625,000, but not in any event to exceed a
maximum 2% Ownership Interest;
 
7

--------------------------------------------------------------------------------


 
(d)  the Company shall deliver an Opinion of Counsel applicable to the Fifth
Closing;
 
(e)  updated Schedules to this Agreement (which update of the representations
and warranties shall reflect that a Material Adverse Effect has not occurred
since the prior Closing);
 
(f)  the President of the Company shall deliver to the Purchaser at the Closing
a certificate certifying that the conditions specified in Section 5.2(a) and
Section 5.2(b) applicable to the Fifth Closing have been fulfilled;
 
(g)  the Company shall reserve a sufficient number of shares of Common Stock to
account for the conversion of all of the outstanding Preferred Shares plus the
exercise of all of the outstanding Warrants (taking into account the Fifth
Closing and including any Deferred Securities under Section 1.8 and Excess
Shares under Section 1.9); and
 
(h)  the Company and the Purchaser shall execute and deliver any other documents
and agreements necessary or desirable to accomplish the foregoing.
 
1.6.  Closing. The First Closing, the Second Closing, the Third Closing, the
Fourth Closing and the Fifth Closing (each, a Closing ) shall each take place at
the offices of King & Spalding LLP, 1700 Pennsylvania Avenue, N.W., Washington,
D.C. 20006 on the First Closing Date, the Second Closing Date, the Third Closing
Date, the Fourth Closing Date and the Fifth Closing Date (each a Closing Date ),
respectively, or at such other location or time as the Parties may agree. A
Closing will be deemed to occur at 11:59 p.m., New York City time, on the
applicable Closing Date.
 
1.7.  Carry Forward of Series B Investments. In the event the Purchaser elects
to pay to the Company an amount greater than the Minimum Series B Investment
(subject to the Maximum Total Series B Investment) at any of the Second Closing,
the Third Closing, the Fourth Closing or the Fifth Closing (each a Subsequent
Closing ), then such amount of Series B Investment in excess of the Minimum
Series B Investment at any particular Subsequent Closing (each an Excess Series
B Investment ) shall be credited towards payment of the Minimum Series B
Investment in respect of the next successive Closing(s) to occur following such
Closing at which the Purchaser made the Excess Series B Investment until all
such Excess Series B Investment has been credited.
 
1.8.  Deferred Shares. In the event that, at any Closing, the Purchaser elects
(in its sole discretion) not to accept, in whole or in part, Series A Preferred
that the Purchaser is entitled to receive at such Closing (the Deferred
Securities ), the Company shall hold such Deferred Securities in reserve for a
period of up to twelve (12) months from the date of non-acceptance by the
Purchaser (the Deferral Period ). The Purchaser shall have the right, at any
time and from time to time, during the Deferral Period to receive all or a
portion of the Deferred Securities (subject to Section 1.9) upon the same terms
and conditions that the Purchaser would have received the Deferred Securities at
the time of original issuance.
 
8

--------------------------------------------------------------------------------


 
1.9.  Excess Shares. If, at any time during the term of this Agreement, an
issuance of Preferred Shares (or shares of Common Stock issuable upon conversion
thereof or upon the exercise of Warrants) in accordance with this Section 1
would result in the Purchaser owning greater than a 19.9% Ownership Interest in
respect of Series A Preferred, Series B Preferred and Warrants acquired pursuant
to the terms of this Agreement, then the amount of Preferred Shares in excess of
the Purchaser s 19.9% Ownership Interest (the Excess Shares ) shall be held in
reserve by the Company. The Purchaser shall have the right, at any time and from
time to time, when the Purchaser s Ownership Interest is less than 19.9%, to
receive or purchase such Excess Shares, in whole or in part, upon the same terms
and conditions that the Purchaser would have received or purchased such Excess
Shares at the time of the initial offering of such Excess Shares; provided,
however, that in no event shall the Purchaser be entitled to receive or purchase
Excess Shares pursuant to this Section 1.9 in an amount that, by virtue of such
receipt or purchase, would result in the Purchaser owning greater than a 19.9%
Ownership Interest in respect of Series A Preferred, Series B Preferred and
Warrants acquired pursuant to the terms of this Agreement.
 
1.10.  Defined Terms Used in this Agreement. In addition to the terms
specifically defined throughout this Agreement, the following terms used in this
Agreement shall be construed to have the meanings set forth or referenced below.
 
Affiliate means, with respect to any person or entity (a Person ), any Person
which, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including, without limitation, any partner, officer,
director, or member of such Person; provided, however, that the Purchaser is not
an Affiliate of the Company.
 
Applicable Law means, with respect to any Person, any domestic or foreign,
federal, state or local statute, law, ordinance, rule, administrative
interpretation, regulation, order, writ, injunction, decree or other requirement
of any Governmental Authority applicable to such Person or any of their
respective properties, assets, officers, directors, employees, consultants or
agents (in connection with such officer s, director s, employee s, consultant s
or agent s activities on behalf of such Person).
 
Business Day means any day except Saturday, Sunday or any day on which banks are
generally not open for business in the New York City.
 
Code means the Internal Revenue Code of 1986, as amended.
 
Common Stock means the Company s common stock, par value $0.001 per share.
 
Fully Diluted Basis means, as of any date, on a fully diluted basis, as if (i)
all shares of Preferred Stock, evidences of indebtedness, shares or other
securities convertible into or exchangeable for Common Stock had been fully
converted into or exchanged for shares of Common Stock and (ii) any outstanding
warrants, options or other rights to acquire shares of capital stock or
convertible securities ( Common Stock Equivalents ) had been fully exercised
(and the resulting securities fully converted into shares of Common Stock), but
excluding any Common Stock Equivalents having an exercise, strike or conversion
price in excess of the VWAP for the thirty (30) trading day period immediately
preceding the date of such determination.
 
Governmental Authority means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.
 
Initial Series A Liquidation Value means, for any issuance of Series A
Preferred, the number of shares of Series A Preferred issued at such time
multiplied by the initial Series A Liquidation Value applicable to such shares.
 
Initial Series B Liquidation Value means, for any issuance of Series B
Preferred, the number of shares of Series B Preferred issued at such time
multiplied by the Purchase Price applicable to such shares.
 
Material Adverse Effect means a material adverse effect on the business, assets
(including intangible assets), liabilities, financial condition or results of
operations of the Company.
 
Maximum Total Series B Investment means, at any time, the cumulative cap of
$5,000,000 on all Series B Investments, less all prior Series B Investments, if
any.
 
9

--------------------------------------------------------------------------------


 
Milestone Target Payment Date means the target payment date applicable to each
Milestone set forth in the following table (the actual payment to occur on the
applicable Closing Date (as defined below)):
 
Milestone
 
Milestone Target Payment Date
 
Milestone 1
 
Either (x) on the date 30 days following the achievement of Milestone 1 or (y)
if Milestone 1 is achieved prior to September 15, 2005, on October 15, 2005
 
Milestone 2
 
Either (x) on the date 30 days following the achievement of Milestone 2 or (y)
if Milestone 2 is achieved prior to February 15, 2006, on March 15, 2006
 
Milestone 3
 
Either (x) on the date 30 days following the achievement of Milestone 3 or (y)
if Milestone 3 is achieved prior to May 15, 2006, on June 15, 2006
 
Milestone 4
 
Either (x) on the date 30 days following the achievement of Milestone 4 or (y)
if Milestone 4 is achieved prior to November 15, 2006, on December 15, 2006
 

 
; provided, however, if any Milestone Target Payment Date occurs on a day that
is not a Business Day, then such Milestone Target Payment Date shall
automatically be deemed the next Business Day.
 
Minimum Series B Investment means, with respect to any Subsequent Closing, a
Series B Investment of $1,250,000.
 
Ownership Interest means the aggregate percentage ownership by any Person of
Common Stock or voting power of the Company, determined on a Fully Diluted
Basis, as of any date.
 
Preferred Shares means the Series A Preferred and Series B Preferred.
 
Purchase Price means, with respect to the definitions of Series B Liquidation
Preference and Initial Series B Liquidation Value only, the product of (A) the
VWAP for the thirty (30)-trading day period immediately preceding the issuance
date of the specified Series B Preferred multiplied by (B) ten (10).
 
SEC means the Securities and Exchange Commission.
 
Securities Act means the Securities Act of 1933, as amended.
 
Series A Liquidation Value means, for any subseries of Series A Preferred, the
product of (A) the value equal to the VWAP for the thirty (30)-trading day
period immediately preceding a Series A Preferred date of issuance multiplied by
(B) ten (10).
 
Series A Preferred means the Company s Series A Convertible Preferred Stock, par
value $0.001 per share, specifically including Series A-0 Preferred, Series A-1
Preferred, Series A-2 Preferred, Series A-3 Preferred and Series A-4 Preferred,
with the powers, preferences and special rights set forth in the Series A
Certificate of Designation.
 
Series A-0 Preferred means the Company s Series A-0 Convertible Preferred Stock
with the powers, preferences and special rights set forth in the Series A
Certificate of Designation.
 
10

--------------------------------------------------------------------------------


 
Series A-1 Preferred means the Company s Series A-1 Convertible Preferred Stock
with the powers, preferences and special rights set forth in the Series A
Certificate of Designation.
 
Series A-2 Preferred means the Company s Series A-2 Convertible Preferred Stock
with the powers, preferences and special rights set forth in the Series A
Certificate of Designation.
 
Series A-3 Preferred means the Company s Series A-3 Convertible Preferred Stock
with the powers, preferences and special rights set forth in the Series A
Certificate of Designation.
 
Series A-4 Preferred means the Company s Series A-4 Convertible Preferred Stock
with the powers, preferences and special rights set forth in the Series A
Certificate of Designation.
 
Series B Investment means each of, individually, the Second Closing Payment, the
Third Closing Payment, the Fourth Closing Payment and the Fifth Closing Payment,
payable by the Purchaser in accordance herewith, at its sole discretion, to the
Company in exchange for Series B Preferred.
 
Series B Liquidation Preference means an amount equal to, for any sub-series of
Series B Preferred, (i) the number of outstanding shares of Series B Preferred,
if any, multiplied by the Purchase Price, plus (ii) all accrued and unpaid
dividends on the Series B Preferred.
 
Series B Preferred means the Company s Series B Convertible Preferred Stock, par
value $0.001 per share, specifically including Series B-1 Preferred, Series B-2
Preferred, Series B-3 Preferred and Series B-4 Preferred, with the powers,
preferences and special rights set forth in the Series B Certificate of
Designation.
 
Series B-1 Preferred means the Company s Series B-1 Convertible Preferred Stock
with the powers, preferences and special rights set forth in the Series B
Certificate of Designation.
 
Series B-2 Preferred means the Company s Series B-2 Convertible Preferred Stock
with the powers, preferences and special rights set forth in the Series B
Certificate of Designation.
 
Series B-3 Preferred means the Company s Series B-3 Convertible Preferred Stock
with the powers, preferences and special rights set forth in the Series B
Certificate of Designation.
 
Series B-4 Preferred means the Company s Series B-4 Convertible Preferred Stock
with the powers, preferences and special rights set forth in the Series B
Certificate of Designation.
 
Trading Market means any of the New York Stock Exchange, the American Stock
Exchange, the Nasdaq National Market or the Nasdaq Smallcap Market.
 
11

--------------------------------------------------------------------------------


 
Transaction Agreements means this Agreement, the Joint Development Agreement,
the Cross Licensing Agreement, the Investor Rights Agreement, the Registration
Rights Agreement, the Standstill Agreement, all MFN Licenses (as defined in the
Cross Licensing Agreement), if any, the Patent Assignment Agreement, and the
Note (as defined in the Investor Rights Agreement), if any.
 
VWAP means, with respect to any date on which a determination is required, (i)
if the Common Stock is listed for trading on any Trading Market, a price,
rounded to the nearest cent, equal to (A) the sum of the following product
determined for each trading day in the specified number of consecutive trading
days: (1) the last sale price of the Common Stock during normal business hours
on a specific trading day as finally reported by the Trading Market, multiplied
by (2) the number of shares of the Common Stock that were traded on such trading
day on the Trading Market, divided by (B) the aggregate number of shares of the
Common Stock that were traded on such trading days, and (ii) if the Common Stock
is not listed for trading on any Trading Market on the date of such calculation
(or on any trading day during the relevant number of trading days immediately
preceding the date of such determination), the fair market value of the Common
Stock determined pursuant to an appraisal process mutually satisfactory to the
Company and the Purchaser.
 
2.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser that:
 
2.1.  Organization, Good Standing, Corporate Power and Qualification. The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to carry on its business as presently conducted and as proposed to
be conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect. The Company has the requisite corporate power and
authority to own and operate its properties and assets. The Certificate of
Incorporation and Bylaws of the Company are included in the SEC Reports (as
hereinafter defined) as Exhibits 3.1 and 3.2, respectively, of the Form S-1
filed May 25, 2000.
 
2.2.  Corporate Power and Authorization. The Company has all requisite legal and
corporate power and authority to enter into this Agreement and, upon the First
Closing, the other Transaction Agreements and to issue and sell the Preferred
Shares, Warrants and any Common Stock into which the Preferred Shares or
Warrants are convertible or exercisable and to carry out and perform its
obligations in accordance with the terms of this Agreement. Except for the
approval in accordance with Section 5.1(g) of a majority of the Company s
Stockholders, the execution and delivery of each of the Transaction Agreements
by the Company and the consummation by it of the transactions contemplated
thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company. The approval in
accordance with Section 5.1(g) of a majority of the Company s Stockholders is
the only approval required by the Stockholders with respect to this Agreement,
the other Transaction Agreements and the transactions contemplated hereby and
thereby. This Agreement, and, at each Closing, each other Transaction Agreement
has been (or will have been) duly executed and delivered by the Company and
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with their respective terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors rights generally and (b) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies.
 
2.3.  Capitalization. The number of shares and type of all authorized, issued
and outstanding capital stock of the Company (including any treasury shares) is
set forth in Schedule 2.3. No securities of the Company are entitled to
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Agreements. Except as a result
of the purchase and sale of the Preferred Shares and Warrants, and except as
disclosed in Schedule 2.3, there are no outstanding options, warrants, script
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock, or securities or rights convertible or
exchangeable into shares of Common Stock. Except as disclosed in Schedule 2.3,
the issuance and sale of the Preferred Shares and Warrants will not obligate any
Person (other than the Purchaser) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under such securities. At all times the Company will have a sufficient
number of shares of Common Stock reserved to satisfy the Company s obligations
upon the conversion of all outstanding Preferred Shares and other outstanding
convertible securities and the exercise of all outstanding Warrants and other
commitments of any character involving the right to acquire Common Stock.
 
2.4.  Subsidiaries. Except as disclosed on Schedule 2.4, the Company does not
currently own or control, and has never owned or controlled, directly or
indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association, or other business entity.
Except as set forth on Schedule 2.4, the Company is not a participant in any
joint venture, teaming, partnership or similar arrangement.
 
12

--------------------------------------------------------------------------------


 
2.5.  Valid Issuance of Shares. The Preferred Shares and Warrants, when issued,
sold and delivered in accordance with the terms and for the consideration set
forth in this Agreement, will be validly issued, fully paid and nonassessable
and free of restrictions on transfer other than restrictions on transfer under
the Transaction Agreements, applicable state and federal securities laws and
liens or encumbrances created by or imposed by the Purchaser. Assuming the
accuracy of the representations of the Purchaser in Section 3 of this Agreement,
the Preferred Shares will be issued in compliance with all applicable federal
and state securities laws. The Common Stock issuable upon conversion of the
Preferred Shares and the exercise of the Warrants has been duly reserved for
issuance, and upon issuance in accordance with the terms of the Certificates of
Designation, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under the
Transaction Agreements, applicable federal and state securities laws and liens
or encumbrances created by or imposed by the Purchaser. Assuming the accuracy of
the representations of the Purchaser in Section 3 of this Agreement and subject
to Section 2.6 below, the Common Stock issuable upon conversion of the Preferred
Shares will be issued in compliance with all applicable federal and state
securities laws.
 
2.6.  Filings, Consents and Approvals; Non-Contravention. The Company is not
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Agreements in accordance with their terms, other than: (i) the filing with the
SEC of the Registration Statements as provided in the Registration Rights
Agreement, (ii) the filings required by Section 4.4, (iii) the application with
the Trading Market on which the Common Stock is listed for the listing of the
shares of Common Stock issuable upon the conversion of the Preferred Shares or
exercise of the Warrants for trading thereon in the time and manner required
thereby, (iv) the approval of the Stockholders pursuant to Section 5.1(g)
hereof, and (v) as required by blue sky filings. The execution, delivery and
performance of this Agreement and, upon the First Closing, the other Transaction
Agreements and the consummation of the transactions contemplated in connection
therewith by the Company does not and will not (i) contravene or conflict with
the Certificate of Incorporation and Bylaws (and other equivalent organizational
documents) of the Company, (ii) contravene or conflict with or constitute a
violation of any Applicable Law, (iii) constitute a breach of or default under
or give rise to any right of termination, cancellation or acceleration of any
right or obligation of any Person or to a loss of any benefit to which the
Company is entitled under any provision of any contract binding upon the Company
or by which any of the assets of the Company or the Preferred Shares, Warrants
or Common Stock convertible or exercisable therefor are or may be bound, or
(iv) result in the creation or imposition of any liens, claims or encumbrances
on any asset of the Company or any of the Preferred Shares, Warrants or Common
Stock convertible or exercisable therefor.
 
2.7.  Litigation. Except as disclosed on Schedule 2.7, there is no claim,
action, suit, proceeding, arbitration, complaint, charge or investigation
pending or to the Company s knowledge, any threat thereof (a) against the
Company or any officer or director of the Company; or (b) that questions the
validity of the Transaction Agreements or the right of the Company to enter into
them, or to consummate the transactions contemplated by the Transaction
Agreements in accordance with their terms. Neither the Company nor, to the
Company s knowledge, any of its officers or directors, is a party or is named as
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality which, in the case of the
officers and directors of the Company, arise out of their services for and
capacities as directors and officers of the Company. There is no action, suit,
proceeding or investigation by the Company pending or which the Company intends
to initiate. The foregoing includes, without limitation, actions, suits,
proceedings or investigations pending or threatened in writing involving the
prior employment of any of the Company s employees, their services provided in
connection with the Company s business, or any information or techniques
allegedly proprietary to any of their former employers, or their obligations
under any agreements with prior employers.
 
2.8.  Patents and Trademarks. The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights that are necessary or
material for use in connection with its business as described in the SEC Reports
and which the failure to do so have, could have, or reasonably be expected to
result in, a Material Adverse Effect (collectively, the Intellectual Property ).
The Company has not received a written notice that the Intellectual Property
used by the Company violates or infringes upon the rights of any Person which if
determined adversely to the Company would, individually or in the aggregate,
have a Material Adverse Effect. All such Intellectual Property is enforceable
and, to the Company s knowledge, there is no existing infringement by another
Person of any of the Intellectual Property.
 
13

--------------------------------------------------------------------------------


 
2.9.  Compliance. The Company (i) is not in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company under), nor has the
Company received written notice of a claim that it is in default under or that
it is in violation of, in any material respect, any indenture, instrument, loan
or credit agreement or any other agreement to which it is a party or by which it
or any of its properties is bound (whether or not such default or violation has
been waived), (ii) is not in violation of any order of any court, arbitrator or
governmental body applicable to the Company, or (iii) is not or has not been in
violation of any statute, rule or regulation of any governmental authority
applicable to the Company, including without limitation all foreign, federal,
state and local laws relating to taxes, environmental protection, occupational
health and safety, product quality and safety and employment and labor matters,
except in each case for the matters described in clauses (i), (ii) or (iii) that
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect. The Company is in compliance with the
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder promulgated by the SEC, in each case as applicable to the
Company, except where such noncompliance could not have or reasonably be
expected to result in a Material Adverse Effect.
 
2.10.  Conflicts of Interest. Except as disclosed in SEC Reports and in Schedule
2.10, and other than (i) standard employee benefits generally made available to
all employees, (ii) standard director and officer indemnification agreements
approved by the Board of Directors, and (iii) the purchase of shares of the
Company s capital stock and the issuance of options to purchase shares of Common
Stock, in each instance, approved by the Board of Directors, there are no
agreements, understandings or proposed transactions between the Company and any
of its officers, directors, or employees, or any Affiliate thereof.
 
2.11.  Registration and Voting Rights. Except for the Registration Rights
Agreement and as described in Schedule 2.11, the Company has not granted or
agreed to grant to any Person any rights (including piggy back registration
rights) to have any securities of the Company registered with the SEC or any
other governmental authority that have not been satisfied. To the Company s
knowledge, except for the Investor Rights Agreement, no Stockholder of the
Company has entered into any agreements with respect to the voting of capital
shares of the Company.
 
2.12.  SEC Reports; Financial Statements. Except as set forth on Schedule 2.12,
the Company has filed all reports required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the three (3) years preceding the date hereof (or such
shorter period as the Company was required by law to file such reports) (the
foregoing materials being collectively referred to herein as the SEC Reports
and, together with the Schedules to this Agreement, the Disclosure Materials )
on a timely basis. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting policies, rules and regulations applicable thereto as in effect at
the time of filing. Such financial statements have been prepared in accordance
with generally accepted accounting principles applied on a consistent basis
during the periods involved ( GAAP ), except as may be otherwise specified in
such financial statements or the notes thereto, and fairly present the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements filed by the Company with
the SEC since November 14, 2004, to normal, immaterial, year-end audit
adjustments and the absence of footnotes.
 
14

--------------------------------------------------------------------------------


 
2.13.  Material Changes. Since the date of the last audited financial statements
included within the SEC Reports, except as specifically disclosed in Schedule
2.13 and the SEC Reports: (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than: (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice, (B) liabilities not
required to be reflected in the Company s financial statements pursuant to GAAP
or required to be disclosed in filings made with the SEC and (C) expenses in
connection with the negotiation and consummation of the transactions
contemplated by the Transaction Agreements, (iii) the Company has not altered
its method of accounting or the identity of its auditors, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its Stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans or deferred compensation plan. Except as
disclosed on Schedule 2.13, the Company does not have pending before the SEC any
request for confidential treatment of information.
 
2.14.  Tax Returns and Payments.  Except as disclosed on Schedule 2.14, there
are no federal, state, county, local or foreign taxes dues and payable by the
Company which have not been timely paid. There are no accrued and unpaid
federal, state, county, local or foreign taxes of the Company which are due,
whether or not assessed or disputed. There have been no examinations or audits
of any tax returns or reports by any applicable Governmental Authority. The
Company has duly and timely filed all federal, state, county, local and foreign
tax returns required to have been filed by it and there are in effect no waivers
of applicable statutes of limitations with respect to taxes for any year.
 
2.15.  Insurance. Schedule 2.15 provides a complete list of all of the Company s
insurance policies currently in effect, specifying the insurer, amount of and
nature of coverage, the risk insured against and the date through which coverage
will continue by virtue of premiums already paid. The Company maintains
insurance for the business and assets of the Company against all risks normally
insured against, and in amounts normally carried, by corporations of similar
size engaged in similar lines of business and, to the Company s knowledge, such
coverage is sufficient. All such insurance policies are in full force and effect
and such policies, or policies providing substantially similar coverage (but in
any event not less than the amount of coverage currently provided) will be
maintained by the Company in full force and effect.
 
2.16.  Listing and Maintenance Requirements. Except as set forth on Schedule
2.16, the Company has not, in the three (3) years preceding the date hereof,
received notice (written or oral) from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market,
which non-compliance has not been fully remedied. Except as set forth in
Schedule 2.16 the Company is in compliance with all such listing and maintenance
requirements. The issuance and sale of the Preferred Shares and Warrants
hereunder (and the shares of Common Stock issuable upon conversion or exercise
thereof) does not contravene the rules and regulations of the Trading Market on
which the Common Stock is listed except to the extent such sale and issuance is
subject to the Company receiving approval of its Stockholders (as defined below)
as contemplated by Section 5.1(g).
 
15

--------------------------------------------------------------------------------


 
2.17.  Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
2.18.  Private Placement. Assuming the accuracy of the Purchaser s
representations and warranties set forth in Section 3, no registration under the
Securities Act is required for the offer, issuance and sale of the Preferred
Shares and Warrants by the Company to the Purchaser as contemplated hereby.
 
2.19.  Investment Company. The Company is not, and is not an Affiliate of, an
investment company within the meaning of the Investment Company Act of 1940, as
amended.
 
2.20.  Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti takeover provision
under the Company s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchaser and its Affiliates as a result of the Purchaser and the Company
fulfilling their obligations or exercising their rights under the Transaction
Agreements, including without limitation the Company s issuance of the Preferred
Shares and Warrants (and the shares of Common Stock issuable upon conversion or
exercise thereof) and the Purchaser s and its Affiliates ownership of such
securities or any other securities of the Company acquired by the Purchaser or
its Affiliates.
 
2.21.  Disclosure. The Company understands and confirms that the Purchaser will
rely on the foregoing representations in effecting transactions in securities of
the Company. All Disclosure Materials regarding the Company, its business and
the transactions contemplated hereby, including the Schedules to this Agreement,
are true and correct in all material respects and do not contain any untrue
statement of material fact or omit to state any material fact necessary in order
to make the statements made therein, in light of the circumstances under which
they were made, in all material respects not misleading.
 
3.    Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company that:
 
3.1.  Organization; Good Standing. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to enter into and
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder.
 
3.2.  Corporate Power and Authorization. The Purchaser has all requisite legal
and corporate power and authority to enter into this Agreement and, upon the
First Closing, the other Transaction Agreements, and to purchase and accept the
Preferred Shares and Warrants issued or issuable to it pursuant to the terms
hereof. The execution and delivery of each of the Transaction Agreements by the
Purchaser and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Purchaser
(subject to internal approvals of Purchaser that are required prior to
purchasing and/or receiving Preferred Shares and Warrants under this Agreement
pursuant to the Second Closing, the Third Closing, the Fourth Closing and the
Fifth Closing). Each Transaction Agreement has been duly executed and delivered
by the Purchaser and constitutes the valid and binding obligation of the
Purchaser enforceable against it in accordance with their respective terms
except (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, or other laws of general application relating
to or affecting the enforcement of creditors rights generally and (b) as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies.
 
16

--------------------------------------------------------------------------------


 
3.3.  Purchase Entirely for Own Account. This Agreement is made with the
Purchaser in reliance upon the Purchaser s representation to the Company, which
by the Purchaser s execution of this Agreement, the Purchaser hereby confirms,
that the Preferred Shares to be acquired by the Purchaser will be acquired for
investment for the Purchaser s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same. By executing this Agreement, the Purchaser
further represents that the Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Preferred Shares. The Purchaser has not been formed for the specific purpose of
acquiring the Preferred Shares.
 
3.4.  Restricted Securities. The Purchaser understands that the Preferred Shares
have not been, and will not be, registered under the Securities Act, by reason
of a specific exemption from the registration provisions of the Securities Act
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Purchaser s representations as expressed herein.
The Purchaser understands that the Preferred Shares are restricted securities
under applicable United States federal and state securities laws and that,
pursuant to these laws, the Purchaser must hold the Shares indefinitely unless
they are registered with the SEC and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.
The Purchaser acknowledges that the Company has no obligation to register or
qualify the Preferred Shares, or the Common Stock into which the Preferred
Shares may be converted, for resale except as set forth in this Agreement, the
Registration Rights Agreement or the Investor Rights Agreement. The Purchaser
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Preferred
Shares, and on requirements relating to the Company which are outside of the
Purchaser s control, and which the Company is under no obligation and may not be
able to satisfy.
 
3.5.  No Public Market. The Purchaser understands that no public market now
exists for the Shares, and that the Company has made no assurances that a public
market will ever exist for the Shares.
 
3.6.  Legends. The Purchaser understands that the Preferred Shares and any
securities issued in respect of or exchange for the Preferred Shares, may bear
one or all of the following legends:
 
(a)   THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.
 
(b)  Any legend set forth in, or required by, the other Transaction Agreements.
 
(c)  Any legend required by the securities laws of any state to the extent such
laws are applicable to the Preferred Shares represented by the certificate so
legended.
 
3.7.  Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.
 
17

--------------------------------------------------------------------------------


 
3.8.  Access to Information. Without in any way limiting the effect of the
representations and warranties of the Company set forth in Section 2 hereof, as
of the date of this Agreement the Purchaser has had an opportunity to discuss
the Company s business, management and financial affairs with the Company s
officers and management employees and review all documents and records of the
Company to the extent that Purchaser has requested such discussions,
documentation and records. 
 
4.    Certain Covenants and Agreements.
 
4.1.  Reservation of Shares. The Board of Directors of the Company shall reserve
at all times a sufficient number of shares of authorized Common Stock and
Preferred Shares to satisfy the Company s obligations to issue Preferred Shares,
or Common Stock issuable upon the conversion of such Preferred Shares and
exercise of Warrants, as set forth in this Agreement.
 
4.2.  Continued Access to Information. Following the execution of
confidentiality agreements which, among other things, allow the Company to
satisfy its obligations under applicable securities laws and regulations, upon
reasonable prior notice from the Purchaser, the Company will (i) give the
Purchaser, its counsel, financial advisors, auditors and other authorized
representatives full access to the offices, employees, properties, and books and
records of the Company and provide the Purchaser access to the Company's
employees during normal business hours, (ii) furnish to the Purchaser, its
counsel, financial advisors, auditors and other authorized representatives such
financial and operating data and other information relating to the business of
the Company and each of its Subsidiaries (including, without limitation, all tax
returns and tax workpapers, audit work papers, and financial and operational
budgets and forecasts) as such Persons may reasonably request, provided that the
Company s independent accounting firm shall have no obligation to furnish work
papers or related materials in contravention of such firm s reasonable internal
policies, and (iii) instruct the employees, counsel and financial advisors of
the Company to cooperate with the Purchaser with respect to the foregoing.
 
4.3.  Meeting of Company Stockholders. The Company will take all action
necessary in accordance with Applicable Law and its Certificate of Incorporation
and Bylaws to convene as promptly as reasonably practicable after the date
hereof a meeting (the Stockholders Meeting ) of the holders of Common Stock (the
Stockholders ) and shall submit the transactions contemplated by the Transaction
Agreements for approval by the Stockholders at such meeting or any adjournment
thereof to the extent such transactions and the Transaction Agreements are
required to be approved by the Stockholders under the rules and regulations of
the National Association of Securities Dealers, Inc.
 
4.4.  Proxy Statement. The Company shall, as promptly as practicable, prepare
and, to the extent required by Applicable Law, file with the SEC, the
appropriate form and documentation for the purpose of soliciting proxies for
Stockholder approval of the transactions contemplated by the Transaction
Agreements to the extent such transactions and the Transactions Agreements are
required to be approved by the Stockholders under the rules and regulations of
the National Association of Securities Dealers, Inc., which shall include the
proxy statement prepared by the Company pursuant to Regulation 14A under the
Exchange Act with respect to the Stockholders Meeting (the Proxy Statement ). As
soon as practicable, but in no event less than five (5) Business Days prior to
filing the Proxy Statement with the SEC, the Company shall provide a copy of the
Proxy Statement to the Purchaser so that the Purchaser has the opportunity to
review and comment on the Proxy Statement prior to such filing. In the event
that the Purchaser provides any comments to the Proxy Statement, the Company
agrees to consider in good faith such comments of Purchaser, which comments (if
any) shall be provided by the Purchaser no later than one (1) Business Day prior
to such filing, but the Company shall be under no obligation to make any change
or modification to the Proxy Statement based upon such comments of Purchaser.
The Company shall, as promptly as practicable after receipt thereof, provide the
Purchaser copies of any written comments, and advise the Purchaser of any oral
comments or communications regarding the Proxy Statement received from the SEC.
The Company shall provide the Purchaser with a reasonable opportunity to review
and comment on any amendment or supplement to the Proxy Statement prior to
filing the same with the SEC or mailing to Stockholders, and the Company will
provide promptly the Purchaser with a copy of all such filings made with the SEC
or sent to Stockholders.
 
18

--------------------------------------------------------------------------------


 
(a)  The Company will use its reasonable best efforts to cause the Proxy
Statement to be mailed to the Stockholders as promptly as practicable after the
Proxy Statement is cleared by the SEC. The Company shall furnish all information
concerning it and the holders of its capital stock as may be reasonably
requested in connection with any such action. The Company will advise the
Purchaser, promptly after it receives notice thereof, of the time when the Proxy
Statement has been cleared by the SEC, the issuance of any stop order, the
suspension of the qualification of the Company s Common Stock or any request by
the SEC for amendment of the Proxy Statement.
 
(b)  The Company agrees that the information provided by it for inclusion in the
Proxy Statement and each amendment or supplement thereto, at the time of mailing
thereof and at the time of the Stockholders Meeting, will not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. If at any time during
the proxy solicitation process, there shall occur any event with respect to the
Company or any of its Subsidiaries, or with respect to any information in the
Proxy Statement, which event is required to be described in an amendment of or
supplement to the Proxy Statement, such amendment or supplement shall be
promptly filed with the SEC, as required by Applicable Law, and disseminated to
the Stockholders.
 
4.5.  Further Assurances. Subject to the terms and conditions of this Agreement
and Applicable Law, upon the reasonable request of the other Party, each Party
shall execute and deliver such further documents, instruments or conveyances and
take, or cause to be taken, all actions and to do, or cause to be done, all
things reasonably necessary or advisable to consummate the transactions
contemplated by this Agreement (including, with respect to the Company, causing
each of the Milestones (as defined in the Joint Development Agreement) to be
achieved to the extent of the efforts set forth in the Joint Development
Agreement), and to refrain from taking any action that would prevent or delay
the consummation of transactions contemplated by this Agreement. The Company
shall promptly notify the Purchaser upon achievement of any Milestone (as
defined in the Joint Development Agreement).
 
4.6.  Use of the Purchaser s Name. 
 
(a)  From the date hereof and thereafter for so long as Purchaser owns at least
such number of shares of Preferred Stock as Purchaser received pursuant to the
First Closing (on an as-converted-to-Common Stock basis) or Common Stock issued
upon conversion of such Preferred Stock (in either case, as adjusted for stock
dividends, stock splits, subdivisions and combinations of shares), in the event
that the Company, in an effort to obtain equity financing, intends to distribute
any documents or literature to potential investors, the Company shall provide
the Purchaser copies of any such documents or literature a reasonable period of
time prior to distribution to permit the Purchaser an opportunity to review such
documents and literature and shall afford the Purchaser an opportunity to
comment on such documents or literature prior to distribution; provided, that if
the Purchaser does not furnish written comments on such documents or literature
within ten (10) Business Days after receipt thereof, then the Company may
distribute such documents or literature.
 
(b)  The Parties agree to be bound by the terms of the Communication Plan set
forth on Exhibit I hereto ( Communication Plan ). Except as required by
Applicable Law, in no event shall the Company distribute any materials or
provide any information in writing or orally, to potential investors which,
directly or indirectly, refers to or uses the name of The Dow Chemical Company
or Dow or any translation or transliteration thereof except as otherwise set
forth in the Joint Development Agreement and except as previously approved in
accordance with the Communication Plan. The Parties may update the Communication
Plan in writing at any time. The Company may distribute any written materials
prepared by an authorized representative of the Purchaser which indicates in
writing that such materials were prepared specifically for use in connection
with a potential financing. The Company shall not represent to any third party
that the Purchaser endorses or recommends any investment in the capital stock or
other debt or equity securities of the Company. In furtherance of the foregoing,
for so long as Purchaser owns at least such number of shares of Preferred Stock
as Purchaser received pursuant to the First Closing (on an
as-converted-to-Common Stock basis) or Common Stock issued upon conversion of
such Preferred Stock (in either case, as adjusted for stock dividends, stock
splits, subdivisions and combinations of shares), the Company agrees to include
in any materials or information provided to potential investors, including any
confidentiality agreements to be entered into in connection with a potential
financing, a statement to the effect that (i) the Purchaser has not approved,
endorsed or passed upon the adequacy or accuracy of such information or
materials and (ii) no person to whom the information or materials are delivered
may make any claim against the Purchaser in respect of the financing
contemplated thereby. The provisions of this Section 4.6 shall survive the
Closing indefinitely.
 
4.7.  Use of Intellectual Property. The Company acknowledges and agrees that
except as specifically contemplated by the Transaction Agreements, the Company
is not obtaining any rights in or to use any the intellectual property of the
Purchaser (other than any the Dow-Licensed Intellectual Property contributed as
partial consideration for the Preferred Shares pursuant to the Joint Development
Agreement and Cross Licensing Agreement).
 
19

--------------------------------------------------------------------------------


 
4.8.  Listing of Stock. The Company shall: (i) in the time and manner required
by each Trading Market on which the Common Stock is listed, prepare and file
with such Trading Market an additional shares listing application covering the
underlying shares of Common Stock issuable upon the conversion of such Preferred
Shares and exercise of the Warrants, (ii) take all steps necessary to cause such
securities to be approved for listing on each Trading Market on which the Common
Stock is listed as soon as possible thereafter, (iii) provide to the Purchaser
evidence of such listing, and (iv) use best efforts to maintain the listing of
such securities on each such Trading Market or another eligible securities
market.
 
4.9.    Securities Law Disclosure; Publicity. The Company shall, within one
Business Day after each of the date hereof and each of the Closing Dates, issue
a press release and file a current report on Form 8-K reasonably acceptable to
the Purchaser disclosing all material terms of the transactions contemplated
hereby. The Company and the Purchaser shall consult with each other in issuing
any press releases with respect to the transactions contemplated hereby.
Notwithstanding the foregoing, other than in any Registration Statement filed
pursuant to the Registration Rights Agreement and filings related thereto, the
Company shall not publicly disclose the name of the Purchaser, or include the
name of the Purchaser in any filing with the SEC or any regulatory agency or
Trading Market, without the prior written consent of the Purchaser, except to
the extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Purchaser with prior notice of such
disclosure.
 
4.10.     Satisfaction of Conditions to the Purchaser s Right to Purchase Series
B Preferred.
 
(a)  From and after the First Closing, the Company shall take all actions
necessary or appropriate in accordance with the terms of the Joint Development
Agreement to achieve each of Milestone 1, Milestone 2, Milestone 3 and Milestone
4. Promptly following achievement of any Milestone, and in any event within five
(5) Business Days thereof, the Company shall notify the Purchaser that the
relevant Milestone has been achieved.
 
(b)  Promptly following achievement of a Milestone, the Company shall exercise
its best efforts to satisfy each of the conditions to Closing in respect of such
Subsequent Closing set forth in Section 5.2.
 
(c)  In the event the Parties are unable to agree as to whether a Milestone has
been achieved, the Parties shall resolve such dispute in accordance with the
dispute resolution mechanism set forth in the Joint Development Agreement.
 
5.    Conditions to the Purchaser s Rights at Closing.
 
5.1.  First Closing. The rights of the Purchaser to receive Series A Preferred
at the First Closing are subject to the fulfillment, on or before the First
Closing Date, of each of the following conditions, unless otherwise waived in a
writing signed by the Purchaser:
 
20

--------------------------------------------------------------------------------


 
(a)  Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct in all material
respects as of the First Closing Date.
 
(b)  Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before the First
Closing Date.
 
(c)  Compliance Certificate. The President of the Company shall deliver to the
Purchaser at the First Closing a certificate certifying that the conditions
specified in Section 5.1(a) and Section 5.1(b) have been fulfilled.
 
(d)  Capitalization. The Company shall deliver an updated capitalization table
in the form of Schedule 2.3 with respect to the ownership of the Company s
capital stock at such time.
 
(e)  Qualifications. All authorizations, approvals or permits, if any, of any
Governmental Authority that are required in connection with the lawful issuance
and sale of the Preferred Shares, and the underlying shares of Common Stock
issuable upon conversion thereof, pursuant to this Agreement shall be obtained
and effective as of the First Closing Date.
 
(f)  Opinion of Counsel. The Purchaser shall have received from counsel for the
Company, an opinion, dated as of the First Closing Date, substantially in the
form attached hereto as Exhibit F.
 
(g)  Stockholder Approval. The Company shall have received approval of its
Stockholders, to the extent necessary under Applicable Law or the Trading Market
Rules, for the consummation of the transactions contemplated by the Transaction
Agreements.
 
(h)  Joint Development Agreement. The Company shall have executed and delivered
the Joint Development Agreement.
 
(i)  Cross Licensing Agreement. The Company shall have executed and delivered
the Cross Licensing Agreement.
 
(j)  Investor Rights Agreement. The Company shall have executed and delivered
the Investor Rights Agreement.
 
(k)  Registration Rights Agreement. The Company shall have executed and
delivered the Registration Rights Agreement.
 
(l)  Patent Assignment Agreement. The Company shall have executed and delivered
the Patent Assignment Agreement.
 
(m)  Certificates of Designation. The Company shall have filed the Certificates
of Designation with the Secretary of State of Delaware on or prior to the First
Closing Date.
 
21

--------------------------------------------------------------------------------


 
(n)  Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the First Closing and all
documents incident thereto shall be reasonably satisfactory in form and
substance to the Purchaser, and the Purchaser shall have received all such
counterpart original and certified or other copies of such documents as
reasonably requested. Such documents may include good standing certificates.
 
(o)  Governmental Consents. All necessary and appropriate governmental approvals
shall have been received and all other waiting periods shall have been complied
with.
 
(p)  Third Party Consents. The Company shall have obtained any consents from
third parties necessary for the consummation of the transactions contemplated by
this Agreement.
 
5.2.  Subsequent Closings. 
 
As a condition of any purchase of Preferred Shares and Warrants at each
Subsequent Closing, the Company shall fulfill, on or before each Subsequent
Closing Date, each of the following conditions, unless otherwise waived in a
writing signed by the Purchaser:
 
(a)  Representations and Warranties. The representations and warranties of the
Company contained in Section 2, together with any updates to the Schedules which
shall reflect that a Material Adverse Effect has not occurred since the prior
Closing, shall be true and correct in all material respects as of each
Subsequent Closing Date.
 
(b)  Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
and the Transaction Agreements that are required to be performed or complied
with by it on or before each Subsequent Closing Date.
 
(c)  Compliance Certificate. The President of the Company shall deliver to the
Purchaser at each Subsequent Closing a certificate certifying that the
conditions specified in Section 5.2(a) and Section 5.2(b) have been fulfilled.
 
(d)  Achievement of Milestones. The applicable Milestone shall have been
achieved as provided in the Joint Development Agreement.
 
(e)  Capitalization. The Company shall deliver an updated capitalization table
in the form of Schedule 2.3 with respect to the ownership of the Company s
capital stock at such time certified by the President and the Secretary of the
Company.
 
(f)  Qualifications. All authorizations, approvals or permits, if any, of any
Governmental Authority that are required in connection with the lawful issuance
and sale of the Preferred Shares and Warrants pursuant to this Agreement shall
be effective as of each Subsequent Closing.
 
(g)  Opinion of Counsel. The Purchaser shall have received from counsel for the
Company, an opinion, dated as of each Subsequent Closing Date, substantially in
the form attached hereto as Exhibit F.
 
22

--------------------------------------------------------------------------------


 
6.  Conditions of the Company s Obligations at Closing.
 
6.1.    First Closing. The obligations of the Company to sell Preferred Shares
to the Purchaser at the First Closing are subject to the fulfillment, on or
before the First Closing Date, of each of the following conditions, unless
otherwise waived in a writing signed by the Company:
 
(a)  Representations and Warranties The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct in all material
respects as of the First Closing Date.
 
(b)  Performance. The Purchaser shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before the First
Closing Date.
 
(c)  Qualifications. All authorizations, approvals or permits, if any, of any
Governmental Authority that are required in connection with the lawful issuance
and sale of the Preferred Shares pursuant to this Agreement shall be obtained
and effective as of the First Closing Date.
 
(d)  Stockholder Approval. The Company shall have received approval of its
Stockholders, to the extent necessary under Applicable Law or the Trading Market
Rules, for the consummation of the transactions contemplated by the Transaction
Agreements.
 
(e)  Joint Development Agreement. The Purchaser shall have executed and
delivered the Joint Development Agreement.
 
(f)  Cross Licensing Agreement. The Purchaser shall have executed and delivered
the Cross Licensing Agreement.
 
(g)  Investor Rights Agreement.  The Purchaser shall have executed and delivered
the Investor Rights Agreement.
 
(h)  Registration Rights Agreement. The Purchaser shall have executed and
delivered the Registration Rights Agreement.
 
(i)  Standstill Agreement. The Purchaser shall have executed and delivered the
Standstill Agreement.
 
(j)  Patent Assignment Agreement. The Purchaser shall have executed and
delivered the Patent Assignment Agreement.
 
(k)  Third Party Consents. The Purchaser shall have used reasonable efforts to
obtain any consents from third parties necessary for the Purchaser to be able to
deliver the consideration contemplated in Section 1.1.
 
23

--------------------------------------------------------------------------------


 
6.2.    Subsequent Closings. The obligations of the Company to issue and sell
Preferred Shares and Warrants at each Subsequent Closing are subject to the
fulfillment, on or before each Subsequent Closing Date, of each of the following
conditions, unless otherwise waived in a writing signed by the Company:
 
(a)  Representations and Warranties The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct in all material
respects as of each Subsequent Closing Date.
 
(b)  Performance. The Purchaser shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
and the Transaction Agreements that are required to be performed or complied
with by it on or before each Subsequent Closing Date.
 
(c)  Achievement of Milestones. The applicable Milestone shall have been
achieved as provided in the Joint Development Agreement.
 
7.    Term and Termination.
 
7.1.    Term. The term of this Agreement shall run concurrently with the term of
the Joint Development Agreement.
 
7.2.    Termination. This Agreement shall terminate as follows:
 
(a)  the Company and the Purchaser may terminate this Agreement by mutual
written consent at any time prior to the Fifth Closing;
 
(b)  by either party if the First Closing shall not have been consummated by
June 30, 2005, provided, however, that neither party may terminate this
Agreement pursuant to this Section 7.2(b) if the First Closing shall not have
been consummated by such date by reason of the failure of such party or any of
its Affiliates to perform in all material respects any of its or their
respective covenants or agreements contained herein;
 
(c)  by either party if there shall be any Applicable Law or regulation that
makes consummation of the transactions contemplated by the Transaction
Agreements illegal or otherwise prohibited or if consummation of such
transactions would violate any nonappealable final order, decree or judgment of
any Governmental Authority having competent jurisdiction;
 
(d)  by either party if the Company does not receive the approval of its
Stockholders at the Stockholder Meeting as contemplated by Section 4.3;
 
(e)  upon termination of the Joint Development Agreement, but subject to
Sections 7.3(b) and 7.3(c), as applicable;
 
(f)  the Purchaser may terminate this Agreement by giving written notice to the
Company at any time prior to the Fifth Closing in the event the Company has
materially breached any representation, warranty or covenant contained in this
Agreement and the breach has continued without cure for a period of thirty (30)
days after written notice of such breach;
 
24

--------------------------------------------------------------------------------


 
(g)  the Company may terminate this Agreement by giving written notice to the
Purchaser at any time prior to the Fifth Closing in the event the Purchaser has
materially breached any representation, warranty or covenant contained in this
Agreement and the breach has continued without cure for a period of thirty (30)
days after written notice of such breach; and
 
(h)  the Company may terminate this Agreement by providing written notice to the
Purchaser within thirty (30) days following the Purchaser s non-payment of a
Minimum Series B Investment with respect to any Subsequent Closing pursuant to
this Agreement (taking into account any previous Excess Series B Investments),
provided that, if the Company does not deliver notice of termination to the
Purchaser within thirty (30) days after the applicable Closing Date, the Company
s termination right pursuant to this Section 7.2(g) with respect to that
particular non-payment by Purchaser shall expire.
 
Any party desiring to terminate this Agreement pursuant to this Section 7.2
shall give written notice of such termination (including the basis thereof) to
the other party.
 
7.3.    Effect of Termination.
 
(a)  Upon termination of this Agreement under Section 7.2, but subject this
Section 7.3, the Purchaser shall retain all of the Preferred Shares and Warrants
(and any Common Stock acquired by the Purchaser upon the conversion thereof)
acquired by the Purchaser as of such termination date and all rights and
obligations of the Parties hereunder shall terminate without any liability of
either Party (except for any liability of any Party then in breach), except the
provisions of this Section 7.3 and Section 9 hereof shall survive such
termination.
 
(b)  If the Purchaser terminates the Joint Development Agreement for Cause (as
defined in the Joint Development Agreement), in addition to any ownership
interest that the Purchaser has retained in the Company, (i) the Purchaser shall
be entitled, at the time of such termination, to additionally (a) purchase the
Series B Preferred and receive the Warrants and (b) receive the Series A
Preferred that the Purchaser would have had the right to acquire upon
achievement of the next Milestone (as if such next Milestone had occurred upon
the termination of the Joint Development Agreement and otherwise pursuant to the
terms of this Agreement, the Joint Development Agreement and the other
Transaction Agreements) and the next successive Closing applicable thereto and
(ii) this Agreement shall remain in full force and effect until the Purchaser
acquires the Preferred Shares and Warrants specified in clause (i) above.
 
(c)  If the Purchaser terminates the Joint Development Agreement without Cause
(as defined in the Joint Development Agreement) prior to July 1, 2005, the
Purchaser shall forfeit all of the Preferred Shares and Warrants (and any Common
Stock acquired by the Purchaser upon the conversion thereof) acquired by the
Purchaser as of such termination date (and the Company shall purchase such
securities from the Purchaser at a price identical to that paid by the Purchaser
for such securities hereunder).
 
25

--------------------------------------------------------------------------------


 
8.    Indemnification.
 
8.1.    Indemnification of the Purchaser. The Company hereby indemnifies the
Purchaser and its Affiliates, directors, officers, employees and agents against,
and agrees to hold each of them harmless from, any and all claims, demands,
costs, expenses, obligations, liabilities, damages, recoveries and deficiencies,
including, without limitation, interest, penalties, court costs, costs and
expenses (including reasonable fees of external counsel) (the Damages ) incurred
or suffered by any of them (i) arising out of or related in any way to any
misrepresentation or breach of any representation or warranty made by the
Company in any of the Transaction Agreements, (ii) arising out of or related in
any way to any breach of any covenant or agreement to be performed by the
Company pursuant to any of the Transaction Agreements, (iii) arising out of or
based upon (A) any untrue statement or alleged untrue statement of a material
fact contained in any disclosure document or other information provided to any
potential investor in connection with a financing by the Company, (B) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements in any disclosure document or other information
provided to any potential investor in connection with any financing by the
Company not misleading, or (C) any violation or alleged violation of any
federal, state or foreign securities law, rule or regulation in connection with
a financing by the Company or otherwise, or (iv) arising out of violations by
the Company of Applicable Law.
 
8.2.    Indemnification of the Company. The Purchaser hereby indemnifies the
Company and its Affiliates, directors, officers, employees and agents against,
and agrees to hold each of them harmless from, any and all Damages incurred or
suffered by any of them arising out of or related in any way to any
misrepresentation or breach of any representation, warranty or covenant made or
to be performed by the Purchaser pursuant to this Agreement.
 
8.3.    Limitations.
 
(a)  The Company shall not be liable under Section 8.1(i) for any Damages
arising out of or related to any misrepresentation or breach of any
representation or warranty made by the Company under this Agreement until the
aggregate amount of all Damages for such misrepresentations and breaches of
representation or warranty exceeds $100,000, at which time the Company shall be
liable for the entirety of Damages incurred by the Purchaser.
 
(b)  The Company shall not be liable under Section 8.1(i) for any Damages
(measured by a decrease in the value of any securities acquired by the Purchaser
pursuant to this Agreement) incurred by the Purchaser arising out of or related
to any misrepresentation or breach of any representation or warranty contained
in Section 2 (other than those contained in Sections 2.1 through 2.5) to the
extent that the aggregate amount of all such Damages exceeds (i) the aggregate
Initial Series A Liquidation Value plus (ii) the aggregate Initial Series B
Liquidation Value, in the case of both (i) and (ii) in respect of the Preferred
Shares issued at any Closing in respect of which the applicable
misrepresentation or breach of representation or warranty occurred, provided,
however, that any Damages arising out of or related to Third Party Claims (as
defined below), shall not be subject to the limitation set forth in this Section
8.3(b).
 
26

--------------------------------------------------------------------------------


 
8.4.    Procedures.
 
(a)  If any of the Purchaser or any of their Affiliates or any of their
directors, officers, employees and agents, seek indemnification pursuant to
Section 8.1, or the Company or any of their Affiliates or any of their
directors, officers, employees and agents, seek indemnification pursuant to
Section 8.2, the Person seeking indemnification (the Indemnified Party ) shall
give written notice to the party from whom such indemnification is sought (the
Indemnifying Party ) promptly (and in any event within 30 days) after the
Indemnified Party becomes aware of the facts giving rise to such claim for
indemnification (an Indemnified Claim ) specifying in reasonable detail the
factual basis of the Indemnified Claim, stating the amount of the Damages, if
known, the method of computation thereof, containing a reference to the
provision of this Agreement in respect of which such Indemnified Claim arises
and demanding indemnification therefor. The failure of an Indemnified Party to
provide notice in accordance with this Section 8.4 shall not constitute a waiver
of that party s claims to indemnification pursuant to Section 8.1 or Section
8.2, as applicable, except to the extent that any such failure or delay in
giving notice causes the amounts paid by the Indemnifying Party to be greater
than they otherwise would have been or otherwise results in prejudice to the
Indemnifying Party. If the Indemnified Claim arises from the assertion of any
claim, or the commencement of any suit, action or proceeding brought by a Person
that is not a party hereto (a Third Party Claim ), any such notice to the
Indemnifying Party shall be accompanied by a copy of any papers theretofore
served on or delivered to the Indemnified Party in connection with such Third
Party Claim.
 
(b)  Upon receipt of notice of a Third Party Claim from an Indemnified Party
pursuant to Section 8.4(a), the Indemnifying Party will be entitled to assume
the defense and control of such Third Party Claim subject to the provisions of
this Section 8.4. After written notice by the Indemnifying Party to the
Indemnified Party of its election to assume the defense and control of a Third
Party Claim, the Indemnifying Party shall not be liable to such Indemnified
Party for any legal fees or expenses subsequently incurred by such Indemnified
Party in connection therewith. Notwithstanding anything in this Section 8.4 to
the contrary, if the Indemnifying Party does not assume defense and control of a
Third Party Claim as provided in this Section 8.4, the Indemnified Party shall
have the right to defend such Third Party Claim, subject to the limitations set
forth in this Section 8.4, in such manner as it may deem appropriate. Whether
the Indemnifying Party or the Indemnified Party is defending and controlling any
such Third Party Claim, they shall select counsel, contractors, experts and
consultants of recognized standing and competence, shall take all steps
necessary in the investigation, defense or settlement thereof, and shall at all
times diligently and promptly pursue the resolution thereof. The party
conducting the defense thereof shall at all times act as if all Damages relating
to the Third Party Claim were for its own account and shall act in good faith
and with reasonable prudence to minimize Damages therefrom. The Indemnified
Party shall, and shall cause each of its Affiliates, directors, officers,
employees, and agents to, cooperate fully with the Indemnifying Party in
connection with any Third Party Claim.
 
(c)  The Indemnifying Party shall be authorized to consent to a settlement of,
or the entry of any judgment arising from, any Third Party Claims, and the
Indemnified Party shall consent to a settlement of, or the entry of any judgment
arising from, such Third Party Claims; provided, that the Indemnifying Party
shall (1) pay or cause to be paid all amounts arising out of such settlement or
judgment concurrently with the effectiveness thereof; (2) shall not encumber any
of the assets of any Indemnified Party or agree to any restriction or condition
that would apply to such Indemnified Party or to the conduct of that party s
business; and (3) shall obtain, as a condition of any settlement or other
resolution, a complete and irrevocable release of each Indemnified Party and
such settlement or judgment (x) shall not require any admission of liability,
fault or wrongdoing by any Indemnified Party or impose any non-monetary
obligation on an Indemnified Party (such as, by way of example, and not in
limitation, injunctive relief) and (y) shall not require any admission or
statement that could reasonably be expected to materially impair, disparage or
otherwise adversely affect, the business reputation of the Indemnified Party.
Except to the extent of the foregoing, no settlement or entry of judgment in
respect of any Third Party Claim shall be consented to by any Indemnifying Party
or Indemnified Party without the express written consent of the other party.
 
27

--------------------------------------------------------------------------------


 
(d)  If an Indemnifying Party makes any payment on an Indemnified Claim, the
Indemnifying Party shall be subrogated, to the extent of such payment, to all
rights and remedies of the Indemnified Party to any insurance benefits or other
claims or benefits of the Indemnified Party with respect to such claim.
 
9.    Miscellaneous.
 
9.1.    Survival. The representations and warranties of the Company and the
Purchaser contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and shall continue in full force and
effect until the earlier of the first anniversary of (i) the Fifth Closing or
(ii) the termination of the Joint Development Agreement, except that:
 
(a)  the representations and warranties in Sections 2.1, 2.2, 2.3, 2.4, 2.5, 3.1
and 3.2 shall survive indefinitely; and
 
(b)  those covenants and agreements set forth in this Agreement that, by their
terms, are to have effect after the Closings shall survive for the period
contemplated by such covenants and agreements, or, if no period is expressly set
forth, until the expiration of the statute of limitations applicable to any
claim relating therefor.
 
9.2.    Transfer; Successors and Assigns. No party shall assign any rights or
obligations under this Agreement without the prior written consent of the other
party, provided, however, that the Purchaser may assign any and all rights and
obligations under this Agreement to any of its Affiliates. The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the Parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the Parties
or their respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
 
9.3.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its
principles of conflicts of laws.
 
9.4.    Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
9.5.    Construction of Certain Terms. The titles of the articles, sections, and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement. Wherever the words including,
include or includes are used in this Agreement, they shall be deemed followed by
the words without limitation. References to any gender shall be deemed to mean
any gender. The Parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
 
9.6.    Notices.  All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given: (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the address or
facsimile number set forth below or to such other address or facsimile number as
delivered by notice to the other in accordance with this Section 9.6:
 
If to the Company:
 
Millennium Cell Inc.
One Industrial Way West
Eatontown, NJ 07724
Attention: President
Facsimile: 732.542.4010


With a copy to:


Dickstein, Shapiro, Morin & Oshinsky LLP
2101 L Street, N.W.
Washington, D.C. 20031-1526
Attention: Neil Lefkowitz
Facsimile: 202.887.0689


28

--------------------------------------------------------------------------------


 
If to the Purchaser:


The Dow Chemical Company
2030 Dow Center
Midland, Michigan 48674
Attention: Director, Natural Resources Platform, Dow Ventures
Facsimile: 989.638.7133


With a copy to:


The Dow Chemical Company
2030 Dow Center
Midland, Michigan 48674
Attention: Business Counsel, Dow Ventures
Facsimile: 989.636.7594


With a copy to:


King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, D.C. 20006
Attention: David Gibbons
Facsimile: 202.626.3737
 
9.7.    No Finder's Fees. Each party represents that it neither is nor will be
obligated for any finder s fee or commission in connection with the transactions
contemplated by this Agreement. The Purchaser agrees to indemnify and to hold
harmless the Company from any liability for any commission or compensation in
the nature of a finder s fee arising out of the transactions contemplated by
this Agreement (and the costs and expenses of defending against such liability
or asserted liability) for which the Purchaser or any of its officers,
employees, or representatives is responsible. The Company agrees to indemnify
and hold harmless each the Purchaser from any liability for any commission or
compensation in the nature of a finder s or broker s fee arising out of this
transaction (and the costs and expenses of defending against such liability or
asserted liability) for which the Company or any of its officers, employees or
representatives is responsible.
 
9.8.  Fees and Expenses. The Company and the Purchaser shall each pay their own
costs and expenses in connection with the negotiation and documentation of this
Agreement, provided, however, that the Company shall pay all legal fees and
expenses reasonably incurred by the Purchaser after October 26, 2004 in
connection with the transactions contemplated by the Transaction Agreements up
to an aggregate amount of $180,000.
 
9.9.    Amendments and Waivers. Neither this Agreement nor any term of this
Agreement may be amended, terminated or waived without the written consent of
the Company and the holders of at least a majority of the then-outstanding
Shares. Any amendment or waiver effected in accordance with this Section 9.9
shall be binding upon the Purchaser and each transferee of the Preferred Shares
or Warrants (or the Common Stock issuable upon conversion thereof), each future
holder of all such securities, and the Company.
 
9.10.    Severability. The invalidity of unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.
 
9.11.    Delays or Omissions. No delay or omission to exercise any right, power
or remedy accruing to any party under this Agreement, upon any breach or default
of any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
 
29

--------------------------------------------------------------------------------


 
9.12.    Entire Agreement. This Agreement (including the Attachments and
Exhibits hereto) and the other Transaction Agreements constitute the full and
entire understanding and agreement between the Parties with respect to the
subject matter hereof, and any other written or oral agreement relating to the
subject matter hereof existing between the Parties are expressly canceled.
 
9.13.    Dispute Resolution. Any unresolved controversy or claim arising out of
or relating to this Agreement, except as (a) otherwise provided in this
Agreement, or (b) any such controversies or claims arising out of either party s
intellectual property rights for which a provisional remedy or equitable relief
is sought, shall be submitted to arbitration by one arbitrator mutually agreed
upon by the Parties, and if no agreement can be reached within 30 days after
names of potential arbitrators have been proposed by the American Arbitration
Association (the AAA ), then by one arbitrator having reasonable experience in
corporate finance transactions of the type provided for in this Agreement and
who is chosen by the AAA. The arbitration shall take place in the District of
Columbia, in accordance with the AAA rules then in effect, and judgment upon any
award rendered in such arbitration will be binding and may be entered in any
court having jurisdiction thereof. There shall be limited discovery prior to the
arbitration hearing as follows: (a) exchange of witness lists and copies of
documentary evidence and documents relating to or arising out of the issues to
be arbitrated, (b) depositions of all party witnesses and (c) such other
depositions as may be allowed by the arbitrators upon a showing of good cause.
Depositions shall be conducted in accordance with the Federal Rules of Civil
Procedure, the arbitrator shall be required to provide in writing to the Parties
the basis for the award or order of such arbitrator, and a court reporter shall
record all hearings, with such record constituting the official transcript of
such proceedings. The arbitrator shall award reasonable attorney s fees, costs,
and necessary disbursements in addition to any other relief to which the
arbitrator determines a party to be entitled. Each of the Parties to this
Agreement consents to personal jurisdiction for any equitable action sought in
the U.S. District Court for the District of Columbia or any court of the
District of Columbia having subject matter jurisdiction.
 
[Remainder of Page Intentionally Left Blank]
 


30

--------------------------------------------------------------------------------




The parties have executed this Stock Purchase Agreement as of the date first
written above.
 


        MILLENNIUM CELL INC.:  
   
   
  By:   /s/ Adam P. Briggs  

--------------------------------------------------------------------------------

  Name: Adam P. Briggs
Title: Vice President, Product Development


        THE DOW CHEMICAL COMPANY:  
   
   
  By:   /s/ George J. Blitz  

--------------------------------------------------------------------------------

  Name: George J. Blitz
Title:   Vice President Ventures


               
31

--------------------------------------------------------------------------------